DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment and RCE filed February 10, 2022.  Claims 1,4-8,10-20 are pending.  Claims 2-3 and 9 were canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,5,6,8,11,12,14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2016/0359008) taken with More (2019/0165124), Tsai (2017/0330963), and Zhou (2019/0067485).
Re-claims 1 and 8: Choi teaches a method of forming a junction in a semiconductor device, comprising: providing a metal gate 147/145 (Figs 1,10; paragraphs 72,105), an interlayer dielectric (ILD) 162 (Figs 10,1,8; para 98-99), and an etch stop layer 108 (Fig 10,1,8; para 97-99) over a plurality of fins 105 (para 94,59), wherein the ILD 162 is formed atop the etch stop layer 108, and wherein the plurality of fins 105 includes a source/drain (S/D) epitaxial region 110 (Figs 10,1,7,8; paragraphs 95-96,62); removing the ILD 162  selective to the etch stop layer 108 (Fig 13; paragraphs 116,134-135); performing, through an opening OP2 in the ILD 162 (Figs 13-14; para 116-121, 134-135), an ion implant to direct a plurality of ions (para 135,120-121,17; Fig 14, and paragraphs 24,27 where the ions contain at least one ion of BF, B, S, N, O, F, Si, Ge, As, P, Ar, Ga, H)  to the S/D epitaxial region 110 to form a junction, wherein the plurality of ions by the ion implant are directed to an exposed surface of the etch stop layer 108; 
	Re-claims 1,8,14: Choi already teaches performing the ion implanting the plurality of ions to the S/D epitaxial region and directed to an exposed surface of the etch stop layer, but does not mention to perform the ion implant of the plurality of ions by performing a first ion implant at a first implant energy and a second ion implant at a second implant energy that is greater than the first energy.
	However, More teaches (at paragraph 29; Figs 1A,4A,5A, para 25-28) the plurality of ions (Ga ions and boron ions) are implanted into the S/D epitaxial region 104 by either implanting the ions together or by implanting separately, i.e. where the plurality of ions are implanted by performing a first ion implant and then followed by a second ion implant in order to implant the plurality of ions into the S/D epitaxial region.  Tsai teaches performing a first ion implant 36 at a first implant energy (Fig 5, para 22-24 for first implant energy at 0.4 to 1 keV) and then followed by a second ion implant 38 at a second implant energy (Fig 6, paragraph 26-27 
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of performing the ion implanting the plurality of ions to the S/D epitaxial region that is directed to an exposed surface of the etch stop layer, prior removal of the etch stop layer from atop the S/D epitaxial region, of Choi by carrying out the first ion implant and then the second ion implant to separately implant of the plurality of ions into the S/D epitaxial region, as taught by More and Zhou, because either implanting the ions together or implanting the ions separately, where the plurality of ions are implanted by performing the first ion implant and then the second ion implant, are alternative and art recognized equivalent for introducing the plurality of ions into the S/D epitaxial region, wherein by performing the first ion implant and the second ion implant, the doping energy and dose of the plurality of ions can be selected and optimized in a separate manner, thereby improving the fabrication of the semiconductor device.  Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to select the portion of the prior art's range of the first implant energy between 0.4 keV to 1 keV for the first ion implant and the second implant energy between 2 keV to 10 keV for the second ion implant,  wherein the second implant energy at 2keV to 10keV is greater than the first implant energy at 0.4 keV to 1 keV, as taught by Tsai, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re .

Claims 4,10,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2016/0359008) taken with More (2019/0165124), Tsai (2017/0330963), and Zhou (2019/0067485).
 	The relied references including Choi, More, Tsai and Zhou teach the method of forming a junction in a semiconductor device, as applied to claims 1,5,6,8,11,12,14-16 above and fully repeated herein.
 	Re-claim 4,10,18-19: as applied above, the relied references already teach first and second ion implants in the S/D epitaxial region to form a junction, while claims 4,10 and 18 further recites thermally treating (by rapid thermal annealing as in claim 19) the semiconductor device to activate the implanted ions to form a junction.
	However, Re-claims 4,10 and 18, More teaches (Figs 4A-6A, para 25-49), after implanting of the ions, further comprising thermally treating  the semiconductor device to activate ions (paragraphs 37 and 49,28-31) for annealing to activate ions of the ion implant or ions of the dopant ion implant in the S/D epitaxial region 104 to form a junction (as shown in Figs 6A,7A; paragraph 28-31 for depth D1,D2); and Re further claim 19, wherein the thermally treating the semiconductor device comprises performing a rapid thermal anneal (RTA) (paragraph 37). 
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of the relied references including Choi by performing the thermal treating the semiconductor device by rapid thermal annealing (RTA), as taught by More. This is because of the desirability to activate the ions of the ion implant or ions of the dopant ion implant so that the semiconductor device can be operated in a proper manner, wherein the thermally treating of the .

Claims 7,13,20, are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2016/0359008) taken with More (2019/0165124), Tsai (2017/0330963) and Zhou (2019/0067485), as applied to claims 1,5,6,8,11,12,14-16 above, and further of and Hatem (2010/0041218).
 	The relied references including Choi, More, Tsai and Zhou teach the method of forming a junction in a semiconductor device, as applied to claims 1,5,6,8,11,12,14-16 above and fully repeated herein; and Re-claim 13, wherein the ion implant is Ge (Choi at paragraph 24 for ion implanting of Ge, as germanium; Fig 5), and wherein the dopant ion implant is a boron or ion phosphorus implant (Choi at paragraphs 24,27 for dopant ion implant of boron (B) or phosphorus (P)).
Re-claims 7,13,20:  as described above, Choi already teaches implanting ions by using germanium (Ge) ions, but lacks implanting ions by using helium ions, and re further claim 7, at implant energy between 0.5 keV and 1keV.
	However, Tsai teaches performing an ion implant (Fig 5, para 22-24) and then a dopant ion implant (Fig 6, para 26) to the S/D epitaxial region 34, wherein the ion implant is a helium ion implant (para 22-23) having an implant energy between 0.4 keV and 1 keV (para 23-25), wherein the dopant ion implant is a boron or phosphorous ion implant (para 26,40-41).   Hatem teaches implanting ions by using helium ions instead of germanium (Ge) ions (para 38-39,43-48; Fig 5) and then implanting dopant ions by using boron or phosphorus (para 51,44-48), wherein the helium ion implant is performed at an implant energy at 0.5 keV and 1 keV (para 47 for implant energy at 500V and 1000V).  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of the relied references including Choi by implanting helium ions instead of germanium ions, as taught by Tsai and Hatem, because helium ions or germanium ions are alternative and art recognized equivalent ions for implanting into the S/D epitaxial region, and because of the desirability to employ helium during the ion implant so as to create an ultra-shallow junction in 
Furthermore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to select the portion of the prior art's range of implant energy between 0.4 keV to 1 keV, as taught by Tsai or 0.5 keV or 1 keV, as taught by Hatem, which is within the range of applicant's claims, because of the desirability to form the ultra-shallow junction, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (2016/0359008) taken with More (2019/0165124), Tsai (2017/0330963) and Zhou (2019/0067485), as applied to claims 1,5,6,8,11,12,14-16 above, and further of Dasgupta (2020/0105880).
 The relied references including Choi, More, Tsai and Zhou teach the method of forming a junction in a semiconductor device, as applied to claims 1,5,6,8,11,12,14-16 above and fully repeated herein; and Re-claim 17, Choi teaches further comprising forming a silicide (Choi, 114 at Figs 2A-2B, para 63,132) atop the S/D epitaxial region 110, wherein the contact 184/182 is formed over the silicide 114.
Re-claim 17, as described above, the relied references including Choi already teach forming the silicide, but lack forming the silicide along a set of sidewalls of the opening in the ILD. 
 	However, Dasgupta teaches (at Fig 1B, para 65; Fig 1A, para 47-50,1,43-46; 5C-5F, para 109-113) also forming the silicide 112H along a set of sidewalls of the opening in the ILD 124, instead of just atop the S/D epitaxial region 108,110.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor 
 
 
Response to Amendment  
Applicant's Amendment submitted February 02, 2022 and remarks thereof with respect to claims 1,4-8 and 10-20 have been considered but are moot in view of the new ground(s) of rejection.
Regarding base claims 1, 8 and 14:  Applicant remarked (at 02/10/2022 remark pages 7+) the cited references fail to disclose the newly added limitations of  
…wherein the first ion implant is performed at a first implant energy, wherein the second ion implant is performed at a second implant energy, and wherein the second implant energy is greater than the first implant energy…

	In response, this is noted and found unconvincing.  Tsai (2017/0330963) prima facie teaches performing a first ion implant 36 at a first implant energy (Fig 5, para 22-24 for first implant energy at 0.4 to 1 keV) and then followed by a second ion implant 38 at a second implant energy (Fig 6, paragraph 26-27 for the second implant energy at 2-10 keV) to the S/D epitaxial region 34, wherein the second implant energy at 2 keV to 10 keV is greater than the first implant energy at 0.4 keV to 1 keV.   
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to select the portion of the prior art's range of the first implant energy between 0.4 keV to 1 keV for the first ion implant and the second implant energy between 2 keV to 10 keV for the second ion implant,  wherein the second implant energy at 2keV to 10keV is greater than the first implant energy at 0.4 keV to 1 keV, as taught by Tsai, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934), and also because performing the first ion implant at smaller implant energy than the second implant energy would form a buffer layer to retard or prevent doping diffusion of a dopant formed by the second ion implant in forming the S/D region, thereby forming the semiconductor device comprising the S/D region having a ultra-shallow junction.
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822